Exhibit 10.1

 



WARRANT REDEMPTION AND CANCELLATION AGREEMENT

 

THIS WARRANT REDEMPTION AND CANCELLATION AGREEMENT (the “Agreement”) is made and
entered into as of October [__], 2019, by and between
____________________________, (the “Warrant Holder”) and Avalon GloboCare Corp.,
a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Warrant Holder is the owner of a Stock Purchase Warrant issued by
the Company, dated as of April 29, 2019 (the “Warrant”), to acquire [ ] shares
of the Company’s Common Stock (the “Common Stock”), which Warrant was issued
pursuant to the terms of a Securities Purchase Agreement, dated April 25, 2019
(the “Purchase Agreement);

 

WHEREAS, the Company and the Holder have agreed that the Warrant shall be
redeemed and cancelled upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. (a) Initial Redemption and Reduction of the Warrant. On or before October 25,
2019 (the “First Closing Date”, which First Closing Date shall occur on the
Trading Day following the date written notice shall be given to the Warrant
Holder that such closing will occur, such date on which notice is given (which
shall be on or before October 24, 2019, the “First Notice Closing Date”), the
Company shall pay to the Warrant Holder [ ] Dollars ($[ ]) by wire transfer of
immediately available funds (the “Initial Redemption Price”) to an account
designated in writing by the Warrant Holder in consideration of the redemption
and cancellation of 50% of the Warrant, or [ ] shares. On or prior to the First
Notice Closing Date, the Warrant Holder shall have the right to exercise all or
some of the Warrant by delivery of a Notice of Exercise to the Company, and if
the Warrant has been exercised prior to the First Closing Date, then the portion
of the Warrants redeemed shall be reduced such that the number of shares
remaining subject to the purchase of the Warrant on and after the First Closing
Date shall be [ ] shares (or less if the exercise is for more than [ ] shares),
and the Initial Redemption Price shall be equal to $0.8166 multiplied by the
excess of (i) the number of shares of Common Stock issuable upon exercise of the
Warrant after taking into account all such exercises prior to the First Closing
Date, over (ii) [ ]; provided however, that if any exercise of the Warrant prior
to the First Closing Date are for [ ] shares or more, there shall be no
redemption on the First Closing Date. Upon receipt of payment in full of the
Initial Redemption Price, if any, the Warrant shall be redeemed, cancelled and
terminated as to the number of shares of Common Stock redeemed thereby, and the
Warrant Holder’s rights under the Warrant shall be reduced by the proportion of
the Warrant that has been redeemed, so that the Warrant will remain exercisable
for only [ ] shares of Common Stock.

 

(b) Final Redemption and Cancellation of the Warrant. On or before November 8,
2019 (the “Second Closing Date”, which Second Closing Date shall occur on the
Trading Day following the date written notice shall be given to the Warrant
Holder that such closing will occur, such date on which notice is given, (which
shall be on or before November 7, 2019, the “Second Notice Closing Date”), the
Company shall pay to the Warrant Holder [ ] Dollars ($[ ]) by wire transfer of
immediately available funds (the “Final Redemption Price”) to an account
designated in writing by the Warrant Holder in consideration of the redemption
and cancellation of the then remaining 50% of the Warrant, or [ ] shares. On or
prior to the Second Notice Closing Date, the Warrant Holder shall have the right
to exercise all or some of the Warrant remaining outstanding after the portion
exercised before or redeemed on the First Closing Date, by delivery of a Notice
of Exercise to the Company, in which case (or if the Warrant was exercised for
more than [ ] shares prior to the Second Closing Date), the Final Redemption
Price and the number of Warrants redeemed on the Second Closing Date shall be
reduced to be a redemption of the entire remaining Warrant, and at a Final
Redemption Price equal to $0.8166 multiplied by the number of shares of Common
Stock issuable upon exercise of the entire remaining Warrant. Upon receipt of
payment in full of the Final Redemption Price, the Warrant shall be redeemed,
cancelled and terminated in full, and the Warrant Holder shall have no rights
under the Warrant and no equity interest in the Company whatsoever by virtue of
any warrants (other than to receive shares pursuant to a validly tendered Notice
of Exercise given on or before the Second Notice Closing Date). Within three (3)
business days of the Second Notice Closing Date, the Warrant Holder shall
deliver to the Company the original Warrant in proper form for transfer for
cancellation of the Warrant by the Company.

 



 

 

 

(c) The Warrant Holder shall have the right to terminate this Agreement if the
Warrant Holder has not received the Initial Redemption Price on or prior to
November 1, 2019. Additionally, to the extent that the Warrant Holder has not
received the Final Redemption Price on or prior to November 14, 2019, then the
Warrant Holder shall have the right to terminate the Company’s rights under
Section 1(b) hereof.

 

2. Warrant Holder Representations. The Warrant Holder hereby represents and
warrants that (a) it is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) it has the requisite
power and authority to enter into this Agreement and perform its obligations
hereunder; (c) this Agreement has been duly authorized, executed and delivered
by it and constitutes a valid and binding obligation of the Warrant Holder,
enforceable in accordance with its terms; (d) it is not subject to or obligated
under any provision of its charter or bylaws which would be breached or violated
by the execution, delivery and performance by the Warrant Holder of this
Agreement and the consummation of the transactions contemplated hereby; (e) the
Warrant Holder is the registered owner of the Warrant and possesses good title
thereto, free and clear of all liens, charges and encumbrances; (f) the Warrant
Holder has been furnished with all the information it deems necessary or
desirable to evaluate the merits and risks of redeeming the Warrants as provided
herein, and has been given the opportunity to ask questions of and receive
answers from the representatives of the Company with respect to this Agreement
and the transactions contemplated hereby; and (g) the Warrant Holder is
financially sophisticated and able to evaluate the risks and merits of this
transaction.

 

3. Company Representations. The Company hereby represents and warrants that (a)
it is duly organized and validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) it has the requisite power and
authority to enter into this Agreement and perform its obligations hereunder;
(c) this Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms; (d) it is not subject to or obligated
under any provision of its charter or bylaws which would be breached or violated
by the execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby; (e) it has not agreed
to pay for the redemption of any other Warrants issued under the Purchase
Agreement at a price greater than $0.8166 multiplied by the number of shares of
Common Stock issuable upon exercise of such other Warrant; and (f) the Company
is not currently contemplating entering into any transaction that would
constitute a Fundamental Transaction as defined in the Warrant.

 



-2-

 

 

Nonetheless, if (i) the Company were to consummate a Fundamental Transaction on
a date prior to the date that is 90 days after the date hereof, (ii) the Warrant
Holder on such date still holds any unexercised Warrants, or would have held
unexercised Warrants but for a redemption pursuant to Section 1 above (and not
as a result of an exercise), and (iii) the Warrant Holder would have been
entitled to receive the Black-Scholes Value of the unexercised portion of its
Warrants pursuant to the last sentence of paragraph 4(g) of the Warrant if it
then holds or would have held unexercised Warrants at such date, then the
Company shall be obligated to pay to the Warrant Holder, as additional
consideration for the redemption and cancellation of the Warrants in full, a sum
equal to the difference of (a) the Black-Scholes Value of the unexercised
portion of the Warrant (computed as if no redemptions had occurred) minus (b)
all amounts previously paid to the Warrant Holder pursuant to the terms of this
Agreement; and provided however that the timing and form of any such payment
shall be governed by the last sentence of paragraph 4(g) of the Warrant.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflicts of laws thereof.

 

5. Further Assurances. The Warrant Holder shall, upon the request of the
Company, execute and deliver such documents and take such action reasonably
deemed by the Company to be necessary to effectuate the purposes and objectives
of this Agreement, at the sole cost and expense of the Company.

 

6. Assignments. This Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns, but
will not be assignable or delegable by any party hereto without the prior
written consent of the other party.

 

7. Jurisdiction of Courts. Any proceeding initiated over any dispute arising out
of or relating to this Agreement or any of the transactions contemplated hereby
shall be initiated in any federal or state court located within the State of
Delaware and the parties hereto further agree that venue for all such matters
shall lie exclusively in those courts. The parties hereto hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection that
they may now or hereafter have, including any claim of forum non conveniens, to
venue in the courts located in the State of Delaware. The parties hereto agree
that a judgment in any such dispute may be enforced in other jurisdictions by
proceedings on the judgment or in any other manner provided by law.

 



-3-

 

 

8. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES AND COVENANTS
THAT IT SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY
RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, ACTION, CLAIM,
CAUSE OF ACTION, SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
OF SUCH AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.

 

9. Entire Agreement; Amendment. This Agreement contains all of the terms,
conditions and representations and warranties agreed upon by the parties hereto
relating to the subject matter of this Agreement and supersedes all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the parties hereto, oral or written, respecting such subject
matter. No amendment or modification of, or relating to, this Agreement will be
effective except by an agreement in writing duly executed by the parties hereto.

 

10. Counterparts; Deliveries. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission (including .pdf files), shall be
treated in all manner and respects and for all purposes as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. No party
hereto shall raise the use of a facsimile machine or other electronic
transmission to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through the use of a facsimile
machine or other electronic transmission as a defense to the formation or
enforceability of a contract and each such party hereto forever waives any such
defense.

 

11. Third Parties. Nothing in this Agreement, express or implied, is intended to
confer on any person or entity other than the parties hereto or their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

12. SEC Filing. On or before 5:30 p.m., New York time, on the first (1st)
trading day following the date hereof, the Company shall issue a press release
and file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this Agreement in the form required by the Exchange
Act and attaching the form of this Agreement (including all attachments, the
“8-K Filing”). After the issuance of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) delivered to the Warrant
Holder by the Company, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by this Agreement. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement with respect to the transactions contemplated by this Agreement or as
otherwise disclosed in the 8-K Filing, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Warrant Holder
or any of their affiliates, on the other hand, shall terminate. Neither the
Company, its subsidiaries nor the Warrant Holder shall issue any other press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Warrant Holder, to make a press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith or (ii) as is
required by applicable law and regulations. Without the prior written consent of
the Warrant Holder (which may be granted or withheld in the Warrant Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Warrant Holder in any filing, announcement, release or otherwise.

 



-4-

 

 

13. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that if the
terms offered to any person (including, without limitation, any security (as
amended, exchanged, modified or waived from time to time) issued to any person
in connection with the Purchase Agreement (each, an “Other Security” and such
other person, an “Other Holder”) with respect to any consent, release,
amendment, exchange, settlement or waiver relating to any Other Security or the
terms, conditions and transactions contemplated hereby or thereby (each an
“Other Agreement”, and such securities, assets and/or rights, as applicable,
issued in connection therewith, collectively, the “Other Exchange Securities”),
is or will be more favorable to such person than those of the Warrant Holder and
this Agreement, as determined by the Warrant Holder in its reasonable
discretion. If, and whenever on or after the date hereof, the Company enters
into an Other Agreement, then (i) the Company shall provide notice thereof to
the Warrant Holder immediately following the occurrence thereof and (ii) the
terms and conditions of this Agreement shall be, without any further action by
the Warrant Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Warrant Holder shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be) set forth in such Other Agreement, provided that upon written notice to
the Company at any time the Warrant Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to the Warrant Holder as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Warrant Holder. The
provisions of this Section 13 shall apply similarly and equally to each Other
Agreement.

 

14. Independent Nature of Warrant Holder’s Obligations and Rights. The
obligations of the Warrant Holder under this Agreement are several and not joint
with the obligations of any Other Holder, and the Warrant Holder shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any Other Agreement. Nothing contained herein or in any Other
Agreement, and no action taken by the Warrant Holder pursuant hereto, shall be
deemed to constitute the Warrant Holder and Other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Warrant Holder and Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any Other Agreement and the Company
acknowledges that, to the best of its knowledge, the Warrant Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Warrant Holder confirm that the Warrant Holder
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The Warrant
Holder shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

-5-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  THE COMPANY:         AVALON GLOBOCARE CORP.         By:                       
Name:           Title:           WARRANT HOLDER:                               
By:                        Name:           Title:  

 

 

-6-



 

